Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
DETAILED ACTION
This action is responsive to patent application filed 11/04/2019. Claims 1-12 are currently pending in this application. Claims 1 and 10 are independent claims. 

Election/Restrictions

 	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claim(s) 1-9, is drawn to web browser/visualization/audio data and AI Services classified in [H04N21/8173, web browser and G06F16/64, audio data and H04T2001/2093, AI Services]; including detection of linguistics features, classified in [H04T2001/2093].

Group II. Claim(s) 10-12, is drawn to web browser/visualization/audio data and AI Services classified in [H04N21/8173, web browser and G06F16/64, audio data and H04T2001/2093, AI Services]; including indexing scheme to dedicate interfaces from computer(s) features, classified in [G06F2206/10]

The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as criteria of distinctness for combinations disclosed as detection of linguistics” features; invention (II) has separately utility such as “Indexing scheme to dedicate interfaces from computer(s)” features (See MPEP § 806.05(d)).
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

In addition, the examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOC A TRAN/Primary Examiner, Art Unit 2177